DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/08/2022 has been entered. Claims 1-3, 5-11, and 13-15 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 01/05/2016.
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 09/08/2022, with respect to the rejection(s) of claim(s) 1-3, 5-11, and 13-15, which are amended, have been fully considered but are not persuasive. On pp. 7-8 of the arguments, Applicant claims that Otomo does not teach each and every limitation of claim 1, “Otomo et al. makes no mention of communicating and correlating ADS-B data with aircraft appliance data to create combined or "enhance" data associated with the operation and/or performance of the appliance”. Examiner agrees that the invention in the specification is clearly different than the teachings of Otomo, however this is not claimed. The broad claim language such as “an appliance” allows the ADS-B system of Otomo to be the claimed appliance. The ADS-B appliance of Otomo is coupled to an antenna [0017], and receiver [0007] and a communication interface [0017], and further the inspection result of the signal is added (combined) into the existing log data, which is understood as combined data.
	However it is clear with this interpretation that the creation of the combined data, the obviousness combination with Birkmann et al. (claims 2-3), no longer functions, as the appliance is no longer the ADS-B, and combined data is not taught. Examiner notes that combining ADS-B data with positional data such radar, gps, etc… is common, such as in (US 20180026707 A1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otomo et al. (JP 2008130047 A), hereinafter Otomo.

Regarding claim 1,  Otomo teaches a system comprising:
	an appliance configured for use in an aircraft ([0007] “An ADS-B inspection apparatus”), wherein the appliance comprises log data associated with operation of the appliance ([0007] “it may further include a recording means for adding to the log data”); and
	a communication module communicatively coupled to the appliance configured to receive automatic dependent surveillance-broadcast (ADS-B) signals from the aircraft and send ADS-B data to the appliance ([0007]” includes a receiver that receives an ADS-B signal transmitted from an aircraft”), the communication module comprising:
	a receiving antenna ([0017] “receives an ADS-B signal transmitted from an aircraft via an antenna 110”)
	a receiver configured to receive the ADS-B signal and process the ADS- signal into the ADS-B data ([0007] “first acquisition means for acquiring a response signal from the aircraft received by an SSR, and ADS-B. When the first comparison means for comparing the first position, which is the position of the aircraft included in the signal, and the second position, which is the position of the aircraft included in the response signal”), wherein the ADS-B data is configured as a digitized output ([0010] “ADS-B signal inspection result is output from the result output unit, the ADS-B inspection device generates a record including the aircraft identifier, the time at which the ADS-B signal was transmitted, and the aircraft-related data”);
	and a communication interface ([0017]” First acquisition means 12 for acquiring and outputting the response signal (target data)”);
	wherein the the communication module is configured to correlate the digitized output with the log data to create a combined data ([0010] “a recording means for adding to the log data in which the inspection result of the ADS-B signal stored in the storage device is accumulated”).


Regarding claim 5, Otomo teaches the system of claim 1, wherein the system is further configured to receive chronological data, wherein the chronological data is correlated with the ADS-B data, wherein the ADS-B data is then time-stamped based on the chronological data ([0026] “the local data 17 includes the time when the ADS-B signal to be inspected is transmitted”).

Regarding claim 6, Otomo teaches the system of claim 5, wherein the chronological data is derived from a data source ([0026] “the local data 17 includes the time when the ADS-B signal to be inspected is transmitted”).

Regarding claim 7, Otomo teaches the system of claim 6, wherein the data source comprises a remote server ((0026] “the local data 17 includes the time when the ADS-B signal to be inspected is transmitted”, the remote server being the sender of the ADS-B data).

Claims 8 and 13-15 are methods for the system of claim 1 and 5-7. The subject matter is substantially the same, therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otomo.

Regarding claim 9, Otomo teaches the system of claim 8.
	Otomo teaches wherein the appliance is configured within a –aircraft—[[galley]] ([0003] “the ADS-B signal# 2 Tads - b transmitted from the aircraft # 2 using broadcast-type ADS (ADS-B: Automatic Dependent Surveillance-Broadcast)”).
	Otomo does not teach that the appliance is configured within the galley, However it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the ADS-B of Otomo in the Galley as it would not have modified the operation of the device and placement of the device on the aircraft would be a matter of Design choice (MPEP 2144.04 VI C “Rearrangment of parts”).

	Allowable Subject Matter
Claims 2-3 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Otomo et al. (JP 2008130047 A) teaches an appliance, an ADS-B, receiving signals and determining a status of the appliance. Berkmann et al. (US9137123 B2) teaches network connectivity and interrogation of various galley components. However neither alone nor in combination does the prior art teach each and every claimed limitation including “a receiver configured to receive the ADS-B signal and process the ADS- signal into the ADS-B data, wherein the ADS-B data is configured as a digitized output; and a communication interface wherein the communication module is configured to correlate the digitized output with the log data to create combined data … “wherein the appliance comprises at least one of a galley component, a seating component, a light, a plumbing device, or an oxygen system, oven, a microwave, a beverage maker, a refrigerator, a water heater, or a trash compactor”. Therefore the claims are distinguished from the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668